Case 1:20-cv-03388-PAB Document 16 Filed 01/04/21 USDC Colorado Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Civil Action No. 20-cv-03388-PAB

JOSEPH MISIASZEK,

       Plaintiff,

v.

CALIFORNIA CASUALTY INDEMNITY EXCHANGE,

       Defendant.


                                ORDER TO SHOW CAUSE


       The Court takes up this matter sua sponte on defendant’s Notice of Removal to

United States District Court for the District of Colorado [Docket No. 2]. Defendant

asserts that the Court has jurisdiction pursuant to 28 U.S.C. § 1332. Docket No. 2 at 1,

¶ 2.

       In every case and at every stage of the proceeding, a federal court must satisfy

itself as to its own jurisdiction, even if doing so requires sua sponte action. See

Citizens Concerned for Separation of Church & State v. City & Cty. of Denver , 628 F.2d

1289, 1297 (10th Cir. 1980). Absent an assurance that jurisdiction ex ists, a court may

not proceed in a case. See Cunningham v. BHP Petroleum Gr. Brit. PLC, 427 F.3d

1238, 1245 (10th Cir. 2005). Courts are well-advised to raise the issue of jurisdiction on

their own, regardless of parties’ apparent acquiescence. First, it is the Court’s duty to

do so. Tuck v. United Servs. Auto. Ass’n, 859 F.2d 842, 844 (10th Cir. 1988). Second,

regarding subject matter jurisdiction, “the consent of the parties is irrelevant, principles
Case 1:20-cv-03388-PAB Document 16 Filed 01/04/21 USDC Colorado Page 2 of 4




of estoppel do not apply, and a party does not waive the requirement by failing to

challenge jurisdiction.” Ins. Corp. of Ir. v. Compagnie des Bauxites de Guinee, 456 U.S.

694, 702 (1982) (citations omitted). Finally, delay in addressing the issue only

compounds the problem if, despite much time and expense having been dedicated to

the case, a lack of jurisdiction causes it to be dismissed. See U.S. Fire Ins. Co. v.

Pinkard Constr. Co., No. 09-cv-00491-PAB-MJW, 2009 WL 2338116, at *3 (D. Colo.

July 28, 2009).

       “The party invoking federal jurisdiction bears the burden of establishing such

jurisdiction as a threshold matter.” Radil v. Sanborn W. Camps, Inc., 384 F.3d 1220,

1224 (10th Cir. 2004). Defendant asserts that this Court has diversity jurisdiction under

28 U.S.C. § 1332. Docket No. 2 at 1, ¶ 2. Pursuant to that section, “district courts shall

have original jurisdiction of all civil actions where the matter in controversy exceeds the

sum or value of $75,000, exclusive of interest and costs, and is between . . . citizens of

different States.” 28 U.S.C. § 1332(a). “For purposes of federal diversity jurisdiction,

an individual’s state citizenship is equivalent to domicile.” Smith v. Cummings, 445 F.3d

1254, 1259 (10th Cir. 2006). “To establish domicile in a particular state, a person must

be physically present in the state and intend to remain there.” Id. at 1260. The facts

presently alleged are insufficient to establish plaintiff’s and defendant’s citizenship.

       The notice of removal asserts that plaintiff “is a citizen of the State of Colorado.”

Docket No. 2 at 2, ¶ 3. However, there is no information cited to support this assertion.

See id. The state court complaint states that plaintiff is “an individual and resident of

the State of Colorado, County of Pueblo.” Docket No. 2-4 at 1, ¶ 1. Residency is not



                                              2
Case 1:20-cv-03388-PAB Document 16 Filed 01/04/21 USDC Colorado Page 3 of 4




synonymous with domicile, see Miss. Band of Choctaw Indians v. Holyfield, 490 U.S.

30, 48 (1989) (“‘Domicile’ is not necessarily synonymous with ‘residence,’ and one can

reside in one place but be domiciled in another.”) (citations omitted)), and only the latter

is determinative of a party’s citizenship. See Whitelock v. Leatherman, 460 F.2d 507,

514 (10th Cir. 1972) (“[A]llegations of mere ‘residence’ may not be equated with

‘citizenship’ for the purposes of establishing diversity.”). Given that the only evidence of

domicile is residency, the allegations are insufficient to allow the Court to determine the

citizenship of plaintiff.

       The notice of removal states “[d]efendant is a foreign corporation formed under

the laws of California and maintains its principal office in California.” Docket No. 2 at 2,

¶ 3. Defendant provides a report it filed with the Colorado Secretary of State that lists

California as the place of its formation and the location of its principal place of business.

Docket No. 2-1 at 1. If defendant is a corporation, this is sufficient to establish

defendant’s citizenship in California. A corporation is deemed to be a citizen of “every

State and foreign state by which it has been incorporated and of the State or foreign

state where it has its principal place of business.” 28 U.S.C. § 1332(c)(1). However, if

the defendant is not a corporation, and nothing in the Secretary of State filing suggests

that it is, then it is not sufficient. The citizenship of an unincorporated entity is

determined not by its state of organization or principal place of business, but by the

citizenship of all of its members. See Siloam Springs Hotel, LLC v. Century Sur. Co.,

781 F.3d 1233, 1237-38 (10th Cir. 2015) (“[I]n determ ining the citizenship of an

unincorporated association for purposes of diversity, federal courts must include all the

entities’ members.”). Caselaw suggests that defendant is not a corporation. See, e.g.,

                                               3
Case 1:20-cv-03388-PAB Document 16 Filed 01/04/21 USDC Colorado Page 4 of 4




Miller v. Cal. Cas. Indem. Exch., 2018 WL 2416589, at *2 (W.D. Okla. May 29, 2018)

(remanding case because California Casualty Insurance Exchange’s 2017 Annual

Statement represented that “[t]he [c]ompany . . . is a special form of insurance

organization that is not a corporation.”); cf. Arbuthnot v. State Auto. Ins. Ass’n, 264 F.2d

260, 261-62 (10th Cir. 1959) (finding unincorporated reciprocal or inter-insurance

exchange’s citizenship determined by citizenship of its members). The Court finds the

present allegations insufficient to demonstrate that defendant is a corporation; if

defendant is not a corporation, then defendant must demonstrate diversity of citizenship

as to each of its members.

       Because the allegations are presently insufficient to allow the Court to determine

the citizenship of plaintiff and defendant and whether the Court has jurisdiction, see

United States ex rel. General Rock & Sand Corp. v. Chuska Dev. Corp. , 55 F.3d 1491,

1495 (10th Cir. 1995) (“The party seeking the exercise of jurisdiction in his favor must

allege in his pleading the facts essential to show jurisdiction.” (quotations omitted)), it is

       ORDERED that, on or before January 18, 2021, defendant shall show cause

why this case should not be remanded due to the Court’s lack of subject matter

jurisdiction.



       DATED January 4, 2021.

                                           BY THE COURT:



                                           PHILIP A. BRIMMER
                                           Chief United States District Judge


                                              4
